 -In the Matter of H. J. BARTON, INDIVIDUALLY AND DOING BUSINESSUNDER THE FIRM NAME AND STYLE OF BARTON BRASS WORKS AND PRE-CISIONMACHINED PARTS COMPANY, EMPLOYERandUNITED CON-STRUCTIONWORKERS OF AMERICA, AFFILIATED WITH THE UNITEDMINE WORKERS OF AMERICA, PETITIONERCase No. 7-C-140,5.-Decided July 21,1948Mr. Woodrow J. Sandler,of Detroit, Mich., for the Board.Mr. Arthur Arduin,of Detroit, Mich., for the Respondent.Messrs. Irvin F. SturnandAndrew Agosta,of Detroit, Mich., forthe Union.Mr.Milford A.Wolfe,ofDetroit,Mich., for James Ruck,complainant.DECISIONANDORDER'On April 5, 1947, Trial Examiner Isadore Greenberg issued his-Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the Respondent filed-exceptions to the Intermediate Report and supporting briefs.The-Respondent requested and was granted permission to argue orallybefore the Board in Washington, D. C. On April 19, 1948, the Boardnotified the Respondent that it had rescinded its action in granting oralargument and that, in lieu of oral argument, any party could file a:supplemental brief or written argument setting forth matters whichwould have been covered in the oral argument. The Respondent filed:a brief in lieu of oral argument.IThe provisions of Section 8 (1) and 8(3) of the National LaborRelationsAct, whichthe Trial Examiner found were violated,are continued in Section 8 (a) (1) and 8 (a) (3)of the Act,as amendedHowever, this case involves unfair labor practices against a-supervisor,and the amended legislation now excludes such employees from the protection-of the Act.This phase of the case is considered below.78 N. L.R. B., No. 56.431 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the exceptions, modifications, andadditions noted below.1.The Respondent conceded at the hearing that he was engaged incommerce within the meaning of the Act.However, he took exceptionto the finding of the Trial Examiner to that effect, contending that,inasmuch as Ruck and Plemmons were discharged in January 1945,jurisdiction in this case must turn upon the commerce facts duringthe year 1945. In his view, because all his raw materials were pur-chased in the State of Michigan during that year and only 7 percent,or about $28,000 worth, of his finished products was shipped outsidethe State, the volume crossing State lines was not sufficient to bring;the operations within the Board's jurisdiction and the maximdeminimisapplies.We are unable to agree with the Respondent'sposition.The facts, as found by the Trial Examiner and concerningwhich there is no dispute, show that during 1944 and 1946 the Re-spondent was engaged in interstate commerce, and we so conclude.The position of the Respondent is therefore tantamount to this : Abusines's which is interstate in character is not subject to the jurisdic-tion of the Board during those annual periods when goods cross Statelines in such small volume as to make applicable the maximde minimis.The logical extension of this argument is that the Board's jurisdictionover an employer should turn upon the applicable commerce factsduring a given month, week, or day. To state the proposition is todemonstrate its unreasonableness.In this case, it would mean that theRespondent's conduct occurring in December 1944 (such as the lock-outof its employees) would be governed by the Act, but its conduct inJanuary 1945 would, not. In any event, however, we are persuadedand find. that the amount of goods crossing State lines in 1945 was notwithin the maximde minimis 3and. that the jurisdiction of the Boardover the Respondent is clear.Like the-Trial Examiner, we thereforefind that the Respondent is engaged in commerce within the meaningof the Act.2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel- consisting of the undersignedBoard Members[Fiduston,'Murdock, and Gray].3 "De minimisin the law has always been taken ffo'mean'trifle's-matters of few ddllaraor less."N. L.R. B. v. Suburban Lumber Company,121 F. (2d) 829,832 (C. C. A. 3).cert. denied 314 U. S 693. BARTON BRASS WORKS AND PRECISION MACHINED PARTS Co. 4332.The Respondent, relying on the limitation in Section 10 (b) ofthe Act, as amended,4 contends that the Board should not considercertain matters alleged in the complaint because the charges uponwhich such allegations are based were filed by the Union more than 6months after the alleged unfair labor practices took place.We haveheretofore held, as we do now, that this provision of the Act cannothave a retroactive effect so as to invalidate a charge filed before theeffective date of the amended -Act.Accordingly, we find no merit inthis contention.3.In agreement with the Trial Examiner, we find that the Respond-ent interfered with, restrained, and coerced his employees in theexercise of the rights guaranteed them in Section 7 of the Act (1) bylocking the front doors of his shop during the lunch hour on December12, 1944, upon becoming aware that his employees were then attendingan organizational meeting elsewhere in the building, and therebybarring them from reentering the shop ; 6 (2) by telling the employeeson this occasion that, if they wanted to return to work and "forgetall this nonsense," they could do so, but if not, they could "consider[themselves] through"; (3) by posting a notice to the employees thevery next day to the effect that he was closing his shop;' (4) by layingoff a number of employees at that time; and (5) by statements toLockridge on the day he posted the notice, and to Plemmons on severaloccasions thereafter, that he would close his shop before he "wouldhave a union in there."4.The Trial Examiner also found, as do we, that, on February 11,1945, about a month after Plemmons' discharge, the Respondentanswered Plemmons' request as to "when things were going to pick upso that he could be back in there" in the following manner : "I used tothink an awful lot of you, but you stepped your foot in it now.Youwere trying to bring the Union in on me. If you wanted to organizethe place, why didn't you bring your cards over and lay them on thetable and talk things over? . . . No one working for the Union*This limitation provides that "no complaint shall issue based upon any unfair laborpractices occurring more than 6 months prior to the filing of the charge with the Board "5Matter of BernardFischet at.d/b/a Union Products Company,75 N. L. It. B. 591."Like the Trial Examiner, we reject the Respondent's contention that he did not know,of the purpose of the meeting at that time.Barton, himself,testified that, upon inquiringduring the noon hour as to where the girls were, he was told by an employee that "therewas some talk about a rest room they wanted"and that, after the girls came back,he foundout "the complaint was that they wanted to put Jimmy Henderson(a foreman)back towork " It is thus apparent that one of the known causes for the meeting was to engagein concerted activities with respect to working conditionsInasmuch as this type ofactivity is clearly protected in the Act,we find it unnecessary to pass upon the Respond-.ent's further contention that he had the right to object strenuously to the dictation of someof his employees on the selection and retention of a foreman.'The Trial Examiner fixes the date variously as December 12 and December 13.Thecorrect date is December 13, and we so find. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDcan work for me." Although the Trial Examiner relied upon thisstatement in connection with his ultimate finding that the Respondentdiscriminated with respect to the hire and tenure of employment ofPlemmons, a conclusion which we do not adopt, he failed, apparentlyinadvertently, to find that this statement, standing alone, violatedSection 8 (1) of the Act.We are persuaded that the quoted languageof Barton constituted threats of reprisal and, as such, isper seviolativeof the Act, and we so find."5.We do not agree with the Trial Examiner's conclusion that, be-cause Plemmons aided the Union in its organizing efforts at the shop,the Respondent discharged and refused to reinstate him, thereby violat-ing Section 8 (3) of the Act. Rather are we persuaded that theRespondent discharged Plemmons because it no longer had any workof the type that Plemmons could do, and because Plemmons was apart-time employee and part-time work was then discontinued ; andthat it thereafter refused to reinstate him because of the non-avail-ability of such work.Crucial on the issue of the availability of work for Plemmons atthe close of the last day of his employment, is Plemmons' admissionat the hearing that he was then aware of the fact that there was nomore work for him. Thus, in reply to the question "And how didyou find out that you weren't working there anymore?" he replied,."Well, I knew that there was no more grinding to be done or anythinglike that, that they would have to start up on the new parts beforethere would be any more work to do." s This admission, as well asthe fact that no untoward incident occurred about that time betweenthe Respondent and Plemmons to precipitate the discharge, negatesany conclusion that Plemmons' union activity was the motivatingcause of the discharge.The non-discriminatory character of the discharge is further em-phasized by the fact that Plemmons was, contrary to the conclusionof the Trial Examiner, a part-time employee and that his terminationcoincided with that of virtually all part-time employees.On the issueof Plemmons' employment status, we regard as especially significant(a) that the Respondent deemed it necessary to request permission ofFor the reasons already stated by us in prior decisions, we do not adopt the TrialExaminer's finding that, by the totality of its acts and statements, the Respondent violatedSection 8 (1) of the Act.Matter ofBabcock andWilcox,77 N. L. R. B. 577 and casescited therein.6The record is undisputed that a Federal regulation prohibited the commingling ofrejects with regular production, and that, as a consequence, there wasno regularproductionimmediately availableand no work for Plemmons. BARTONBRASS WORKSAND PRECISION MACHINED PARTS CO. 435Plemmons' regular employer before utilizing his services; 10 (b) thatPlemmons served both the Respondent and the buildingmanager dur-ing the ensuing 27-week period, and, in addition, took a week off fromthe Respondent's shop during December 1944 to work as an inde-pendent contractor for another party; (c) that Plemmons did notwork a regular shift for the Respondent but maintained split hours;(d) that the number of Plemmons' working hours per week for theRespondent was keyed to the rulings of the War Labor Board forpart-time employees; 11 and (e) that Plemmons neither had to furnisha certificate of availability before starting to work nor had to obtaina releaseupon the termination of his employment for the Respondent,as was required of full-time regular employees. In view of the fore-going, as well' as the circumstance that, after Plemmons was termi-nated, operations were placed on a regular schedule withregularshifts, and all part-time employees except a truck driver were like-wise terminated, we find merit in the Respondent's exceptions andconclude that Plemmons was discharged for cause on January 12,1945.Our disagreementwith the Trial Examiner's further conclusionthat Plemmons was thereafter discriminatorily refused reinstatementstems largelyfrom ourinability to find, on the basis of the record,that therewas workavailable for Plemmons in his job or in an equiv-alent oneon the several occasions when he applied.As already found,part-time employment had been discontinued by the Respondent afterJanuary 12. In addition, it does not appear, nor is it contended, thatthe Respondent thereafter engaged a centerless grinder on a part-timebasis to replace Plemmons.And, although the record does disclose that at the time of the hear-ing the Respondent had one centerless grinder in its employ on a full-timebasis, we have serious doubts as to whether Plemmons had thenecessary attributes for handling such a position, which called for read-ing blueprints, estimating, and setting up jobs.Thus, Plemmons ad-mitted that he could read blueprints only "to a certain extent," that hewas not familiar with the technical terms and instruments used in10Plemmons was then employed as a painter and general maintenance man of the build-ing in which the Respondent's shop was located,a job which required about 5 hours a nightof Plemmons'time, 6 nights a week.The building manager indicated that Plemmons couldwork for the Respondent "as long as it didn't interfere with his regular work "'iwe credit the uncontradicted testimony of the Respondent that, at the timePlemmonswas hired,be was told,as were all other part-time employees,that,due to a ruling by thewar Labor Board, his work as a part-time employee would be limited to 30 hours a week.We also credit his further undemed testimony that Plemmons was thereafter permitted towork longer hours, when a subsequent ruling by the war Labor Board permitted part-timeworkers to work an unlimited number of hoursAccordingly,the fact that Plemmonsworked overtime from 1 to 33 hours per week in excess of a regular 40-hour week during 19,of the 27 weeks,does not, in our opinion,merit the weight and significance given it by theTrial Examiner. 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDsetting up jobs; and that he had never done machine-shop work untilhe was hired by the Respondent, and made no effort after his dischargeto obtain similar machine-shop employment elsewhere.Under these circumstances, and in view of the fact that, sometimeafter January 12, 1945, the Respondent offered, but Plemmons refused,a paint job in the Respondent's Chene and Erskine Street plant, we areunable to conclude, as did the Trial Examiner, that the coercive re-marks made to Plemmons on February 11, 1945, in the course of apply-ing for reinstatement, establish a discriminatory motivation in therefusal to rehire.Accordingly, we find merit in the Respondent's ex-ceptions to the Trial Examiner's finding of discriminatory refusal toreinstate Plemmons after January 12, 1945.6.We agree with the Trial Examiner that the Respondent dis-criminatorily discharged Ruck, a supervisory employee, on January11, 194512Although various reasons were urged during the courseof the proceeding in justification of the discharge, the final position,as presented in 'the Respondent's briefs and exceptions, is substan-tially as follows : (1) Ruck was at best a "short-time" employee whowas hired upon his representation that he could successfully salvagecertain rejected parts; (2) despite this representation and notwith-standing an incentive raise, Ruck's method of salvaging failed; (3)Ruck was thereupon terminated because the Respondent neither neededhim nor could afford him.The credible evidence establishes that, at the time of Ruck's hiringon December 15 '13 nothing was said about when his employment wouldterminate.It establishes further that Ruck's plan for salvaging therejects was adopted and followed to completion by the Respondent.Significantly, too, within 2 weeks of his original hiring and severaldays before the salvage work on the rejects began, Ruck's wages wereraised from $1.40 per hour to $125 per week-a factor which, in ouropinion, serves to emphasize the permanency of Ruck's tenure and tonegate the Respondent's contention that his work was faltering andneeded an incentive.And while the termination of Ruck's employ-ment coincided with the completion of the salvage operation, we aresatisfied, as was the Trial Examiner, that there was then available un-completed work which had been assigned to Ruck for production.In view of the foregoing, including the fact that Ruck's dischargeoccurred without warning or advance notice, immediately after hehad told the Respondent that "[he was] not interested in busting upany unions," we are satisfied that none of the asserted reasons were op-13Unlike the Trial Examiner,we find it unnecessary in reaching this conclusion to relyupon any testimony relating to Plemmons' case13At one point in the Intermediate Report, the Trial Examiner inadvertently fixes thisdate as December 14 BARTON BRASS WORKS AND PRECISION MACHINED PARTS Co. 437erative factors in connection with his discharge.14Rather do we find,as did the Trial Examiner, that the Respondent discharged Ruck be-cause of his refusal to cooperate in undermining the Union's organiza-tional campaign among its employees and because the Respondentbelieved that Ruck was sympathetic to the Union's campaign 15The Respondent contends that, inasmuch as Ruck was a supervisorwhen discharged, Section 2 (3) of the amended Act 16 prevents theBoard from finding any discrimination in his hire and tenure.How-ever, Ruck was discharged early in 1945 at a time when supervisorswere within the Act's protection.We therefore find, for the reasonsstatedin flatter of Republic Steel Corporation (Upson Division), 77N. L. R. B. 1107, that the Respondent has, by the discriminatorydischarge of Ruck, incurred a liability existing beyond the effectivedate of the amendments to the Act, which the Board has the power toadjudicate and to remedy."As to the remedy itself, we find also,as in theRepublic Steelcase, that it should be limited to restoring thedischarged supervisor tostatus quo.Accordingly, we shall not adoptthe part of the Trial Examiner's recommendation to include ceaseand desist provisions which would enjoin the Respondent from en-gaging in a course of conduct no longer unlawful, but shall requirethe Respondent to reinstate Ruck. In the latter connection, however,because there has been an unexplained and unreasonable delay ofapproximately 14 months (i. e. from January 11, 1945, to March 4,1946) in the filing of a charge with respect to the discriminationagainst Ruck, we shall order, in conformity with our policy in suchcases, that the Respondent pay back pay, in the manner hereinafterset forth, only for the period from March 4, 1946, the day on which thecharge was filed, to the date of an offer of reinstatement."'liWefind it unrea.onable to conclude as the Respondent contends,that the above-quotedwords carried an implication that Ruck was no longer the representative of management.Nor dues this remark place Ruck in the position of encouraging or discouiaging membershipin the rank-and-file union or of engaging in concerted activities with production workers.15Coutrai y to the Respondent,we do not regard as controlling on the issue of theRespondent'smotivation in the dischargethe tartthat, when Ruck communicated with theRespondent after his separation,he neither asked to be reinstated to his former job, normade any reference to the fob,iBThe pertinent poition of section 2 (3) provides that the term"employee" shall notinclude an individual employed as a supervisor.17For a similar holding with respect to the Respondent's broad contention that the Boardmay not adjudicate and iemedv unfair labor practices wheie, as here, the unfair laborpractices Here pending but not yet decided as of August 22, 1947,the effective(late of theamended Act, and the charging union has not complied with Section 9 (f), (g), and(h)ofthe amended Act, seeMatter of Marshall and Bruce Company, 75N L R B 90,N LRB.vNational Gai mcnt Company and Wells Wear Company,166 F (2d) 233, 236 (C CA8)decided January 7, 1948iMattes of Phoenix Mutual LifeInsurance Company,73 N L R B 1463 ,Matter ofCannonManufacturingCorporation,et at ,71 N L. R B 1059Member Gray has indicated inthe RepublicSteel case the extent of hisdisagreementwith the remedyordered thereinHowever,inasmuch as the majority position is now thelaw, lie accepts it withoutexpressinga dissent798767-49-- -vol 7829 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Respondent also contends, in effect, that, irrespective of thepower ofthe Board to order the reinstatement and back pay, it shouldnot do so becauseof the change in the Respondent's business after thedischarges.In his brief before the Board, the Respondent offersadditional proof of such changes, in the form of an affidavit, andrequests that the Board reopen the record before disposing of the issueadversely to him.The Trial Examiner found, and we agree, that the recordis insuffi-cient to warrant definitive findings with respect to whether or notconditions in the Respondent's business had so changed after the dis-charge of Ruck, and particularly since the end of the war, as to renderunavailable a position for Ruck.He recommended the usual remedypointing to the opportunity of adjustment to any changed conditionsat the time of reinstatement.The remedy, however, does not specifi-cally provide for its accommodation to any changed conditions.Weshall so provide by reserving the right to modify the back-pay andreinstatement provisions herein, if made necessary by a change of con-ditions in the future, and to make such supplements thereto as mayhereafter become necessary to define or clarify their application to aspecific set of circumstances not now appearing.'`'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, H. J. Barton,individually and doing business under the firm name and style ofBarton Brass Works and Precision Machined Parts Company, Detroit,Michigan, his agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing hisemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United ConstructionWork-ers of America, affiliated with the United Mine Workers of America,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:" JfattUrof Fairmont0 cauirry,64 N 7. R B 824, 830 BARTON BRASS WORKSAND PRECISION MACHINEDPARTS CO. 439(a)Offer to James Ruck immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges ; 20(b)Make whole the said James Ruck for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to that which he normallywould have earned as wages during the period from March 4, 1946,the date upon which charges were filed on his behalf, to the date ofthe Respondent's offer of reinstatement, less his net earnings duringsaid period ;(c)Post at his place or places of business in Detroit, Michigan.copies of the notice attached hereto marked "Appendix A." 21 Copiesof such notice, to be furnished by the Regional Director for the Sev-enth Region, shall, after being duly signed by the Respondent or hisrepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by him for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that the said notices are not altered, de-faced, or covered by any other material;(d)Notify the Regional Director for the Seventh Region (Detroit,Michigan) in writing, within (10) days from the date of this Order,what steps the Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent unlawfully discriminated against Gordon Plemmonswith respect to his hire or tenure of employment, be, and it hereby is,dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED CONSTRUC-TIONWORKERS OF AMERICA, affiliated with the United Mine20The Board expressly reservesthe right to -nodify theback-pay and reinstatement pro-visions,ifmade necessaryby a changeof conditions in the future,and to make suchsupplements thereto as may hereafterbecomenecessary in order to define or clarify theirapplication to a set ofcircumstancesnot now appearing.2i In the eventthat this Order isenforcedby decreeof a Circuit Court of Appeals, thereshall be inserted in the notice,before the words : "A Decisionand Order," the words : "ADecree of the United StatesCircuit Courtof Appeals Enforcing." 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.All our employees are free to become or remain members ofthe above-named Union or any other labor organization.HIRAMJ.BARTON,BARTON BRASS WORKS,PRECISION 1'1.1CIIINED PARTS CO.,Employer.By -----------------------------------(Repie.entatue)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Woodrow J. Sandler,for the Board.Messrs.M. Arthur ArduinandGeorgeStone, of Detroit, Mich, for therespondent.Mr. Milford A. Wolfe,of Detroit, Mich.,for the complainant,James Ruck.Messrs. Irvin F. SturmandAndrew Agosta,of Detroit, Mich., for the Union.STATEMENT OF THE CASEUpon a third amended charge filed on October 9, 1946, by United ConstructionWorkers of America, affiliated with the United Mine Workers of America, hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Acting Regional Director for the Seventh Region (Detroit, Michigan),issued its complaint dated October 10, 1946, against H. J. Barton, individuallyand doing business under the firm name and style of Barton Brass Works andPrecision Machined Parts Co., herein called the respondent, alleging that therespondent had engaged and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint, accompanied by notices of hearing thereon, were duly servedupon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent in violation of Section 8 (1) of the Act, has since December1944 urged, persuaded, and warned his employees to refrain from becoming orremaining members of the Union; threatened to discharge employees if theyjoined or assisted the Union ; interrogated employees as to their union affiliations;threatened to close his business in order to prevent the organization of hisemployees, closed his business almost completely from September 12, 1944, toJanuary 31, 1945, immediately following the employees' first organizational meet-ing for the purpose of restraining his employees from joining or remaining meni-bers of the Union; and, in violation of Section 8 (3) and (1) of the Act, dis-charged James Ruck on January 11, 1945, because he refused to cooperate with BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 441the respondent in the latter's anti-union campaign ; and discharged Gordon Plem-mons on January 6, 1945, because he had joined and assisted the Union.The respondent duly filed an answer in substance denying the foregoingallegations, and alleging affirmatively that he discharged Ruck and Plemmons forincompetence and other reasons.Pursuant to notice, a hearing was held November 6-8, 1946, at Detroit, Michi-gan, before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the respondent, and the complainant Ruck wererepresented at the hearing by counsel; the Union by lay representatives.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.At the close of theBoard's case, a motion of counsel for the respondent to dismiss the complaint wasdenied by the undersigned.The undersigned reserved ruling on a renewal of thesame motion at the close of all the proof.The motion is hereby denied.At theconclusion of the hearing, the undersigned granted a motion to conform thepleadings to the proof as to such formal matters as names and dates.Althoughafforded opportunity to do so, none of the parties presented oral argument andonly the respondent filed a brief and proposed findings of fact and conclusions oflaw.'Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Hit am J Barton, has since about 1934 done business underthe assumed name and style of Barton Brass Works, in the city of Detroit,Michigan, where lie now operates a brass foundry, aluminum foundry andmachine shop under the aforesaid assumed nameFrom approximately March13, 1944, to April 10, 1946, the respondent also did business under the assumedname and style of Precision Machined Parts Company in the same city, duringwhich period, for bookkeeping purposes, he conducted most of the machine shopoperations of his business under the assumed name, Precision Machined PartsCompany, and the foundry operations under the assumed name, Barton BrassWorks.At all times, however, the respondent remained the sole owner andoperator of the entire business, and when he ceased doing business under theassumed name, Precision Machined Parts Company, he continued to carry onboth the foundry and precision machining operations under the assumed name,Barton Brass Works. Even during the period in which the respondent didbusinesss under both assumed names, he operated his enterprise as one integratedbusiness, interchanging supervisory and rank-and-file employees and equipmentbetween the foundry and machine shops, making one income tax return, andfiling combined withholding receipts for employees' income tax deductions.For cost accounting purposes, however, the respondent kept separate bankaccounts under the two assuuled nannes, Barton Brass Works, and PrecisionMachined Parts Company.Orders from customers were taken in the name ofBarton Brass Works, and the costs of the foundry and rough machining operations',The findingof f,l(t and conclusions of law submitted by the respondent were not dis-tinguished one from the other,and were numbered from 1 through 10 In accordancewith the findings and conclusions hereinafter made, the undersigned hereby rejects eachand every one of the proposed findings and conclusions submitted by the respondent. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDwere charged on the respondent's books to that account.The precision machiningoperations were nominally "sub-contracted" to the Precision Machined PartsCompany and the costs of those operations were charged to that account.PrecisionMachined Parts Company had no"customers"except Barton BrassWorks.The respondent's entire production during the period of his operations underthe assumed name, Precision Machined Parts Company (until V-J Day, August14, 1945) consisted of valve guides for airplane engines, which the respondentmanufactured under sub-contracts, and which were used in military airplanes ofthe United States Air Forces.During the said period, the raw materials used in the operations of therespondent consisted principally of'package ingots of brass.During the calendaryear 1944, the respondent purchased raw materials valued at approximately$71,000 of which approximately 35 percent was shipped to the respondent frompoints outside the State of Michigan.During the same year the respondent'ssales of finished products amounted in value to approximately $411,000 of whichapproximately 7 percent was shipped to points outside the State of Michigan.During the calendar year 1945, the respondent purchased all of his raw materialsin the State of Michigan, but shipped approximately 7 percent of his finishedproducts to points outside the State of Michigan,'From January 1946 to October1946, the respondent purchased raw materials consisting of brass andaluminumingots, of a value of approximately $30,000, of which approximately 24 percentwas shipped to the respondent from points outside the State of Michigan. Duringthe same period, the respondent sold finished products consisting of aircraftvalve guides, automobile engine bushings, and aluminum castings, of a value ofapproximately $105,000, of which approximately 30 percent was shipped to pointsoutside the State of Michigan.The respondent concedes that he is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited ConstructionWorkers of America, affiliated with the United MineWorkers of America, is a labor organization admitting to membership employeesof the respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionThe events herein discussed occurred in and around the machine shopoperatedby the respondent on East Grand Boulevard, Detroit, Michigan,under the as-sumed name, Precision Machined Parts Company. On or about December 12, 1944,all but one of the female employees on the day shift of that shop held a meetingduring their lunch hour, in the rest room of the building in which the shop waslocated aAt this meeting, the employees discussed the question of whether or notto join a union, and if so, with which union they should affiliate.'While the girlswere at the aforesaid meeting, and before the end of the lunch hour, the re-spondent, H. J. Barton, came into the shop and asked employee Gordon Plemmons2During this period, up to about V-J Day, August 14, 1945, the respondent's entireproduction found its way into military aircraft of the United States Air Forces.8 The rest room was not part of the premises of the respondent's shop, but was one usedalso by employees of other tenants of the same building.4 The above findings are based on the undisputed testimony of employee Lois Lock-ridge, who impressed the undersigned as a credible witness. BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 443where the girls were. Plemmons informed him that "one of the girls had told[Plemmons] that they were going over to the office to ask [the respondent] totake back on a foreman that had been fired that day."' Thereupon, Barton lockedthe doors to the shop, barring the girls at the meeting from re-entering it whenthey sought to return to work at the end of the lunch period.Barton met thereturning employees at the door and informed them that if they "wanted to goback to work and forgot all this nonsense," they could do so, and if they "didn't[they] could consider [themselves] through."'Atter the end of the day shiftthat afternoon, the girls attended another meeting in the lunch room of, thebuilding.This meeting was arranged by Plemmons, who had been asked by someof the girls for advice as- to a union with which to affiliate. Pursuant to thearrangements, two representatives of the Union, as well as Plemmons himself,were in attendance.At this meeting, Plemmons helped to "sign up" for theUnion a number of the employees, including Lockridge, who were present.'The next day, December 13, the respondent admittedly posted in the shop anotice to the effect that he was going to shut down the shop because of his illhealth.At the end of the day shift that day (December 13), the girls on thatshift were given their pay checks and laid off.'In his brief, the respondent contends that he posted the notice on December 13,1944, announcing that he was closing his shop, on account of bad health,' becausehe had, at about that time, had a large quantity of his product rejected as notconforming to specifications, by one of his largest customers (the Ford MotorCompany), and because the resulting worry and financial strain created a situa-tion which "was too much for him." The respondent testified at the hearingthat "any lay-off [of employees at about that time] was due to change in theproduction due to the [aforesaid] rejects from Ford Motor and that is all."Consideration of other portions of the respondent's testimony, as well as otherevidence in the record, however, makes it clear that the reasons above assignedby the respondent for posting this notice, and putting into effect the lay-off, werenot the real motives actuating such actions on his part. Thus, at one point therespondent testified as follows in response to questions by his counsel:Q.Mr. Barton, will you explain to this Court why you posted that notice?The undersigned bases the above findings on the credited testimony of Plemmonswhich was substantially corroborated by that of Barton.The latter at one point inhis testimony stated that when he asked where the girls were, he was informed that theywere at a meeting and at another point, that Plemmons told him, "the gang wanted Jimmy[the discharged foreman] back"8 The above findings are based on the credited testimony of Lockridge and Plemmons.Barton, in his testimony, admitted that the above-described occurrence took place sub-stantially as above related, but denied that he had told the girls that if they wantedto go back to work "they would have to forget about thisnonsense."Barton testifiedthat he merely told the employees that "if they wanted to work, go to work ; if theydidn't want to work, go home." The undersigned, who was impressed by Lockridge asa more reliable witness than Barton, credits the former's version of the conversation.7The above findings are based on the undenied, credited testimony of Plemmons, whichwas corroborated in part by that of Lockridge.8 The above finding is based on the credited, undenied testimony of LockridgeBarton,whose testimony as to the time of the above-described lay-off was vague, did not denythat he had laid off some employees immediately after posting the notice, and at aboutthe time when "there was the beginning of" labor trouble in his shop, but testified thathe could not remember the exact date of the lay-off, except that he "believed" some werelaid off before,and some afterthe posting of the notice.9In supportof the above contention, the respondent introduced into evidence a state-mentfrom a physician to the effect that the respondent had been continually under thephysician's care since1942, and that "it is very important that this patient avoid physicaland mental strain." 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. Arduin ) Will you answer that, Mr. Barton?A Yes I didn't feel good, I think they ganged up on me a little fasterthan what I could take it.Q.Well, you say they ganged up on you, will you please be a little moreexplicit?A. Yes, the main thing was the rejects from the Ford Motor, put me on thespotI didn't know how I stood with the Air Corps inspectors, I didn't knowwhether they were going to-we did have a pretty good reputation overthere, and I didn't want anything to happen to ruin it for the duration, thatwas number one. The next thing, when these rejects came back from Ford,instead-we got the rejects instead of money.We was carrying a heavypayroll and buying lots of stock and we were not borrowing any governmentmoney or any bank money, we were doing it on our own, and we didn't haveany credit set up, and we missed the money, and I was put to it for financesand then just at this timethe labor destat bance Caine ap and that was anotherheadache, because I hadn't figured on anything of that kind, of hadn't eventhought about at.[Emphasis supplied.]Q. Now what way did you figure the labor disturbance would hinder you?A. I didn't know. It isn't what a fellow knows that is going to happenthat hurts him, it is what he don't know that is going to happen. It is theworry of what might happen, and I had weak supervision at the time, andit threw all the detail on 1ne. I didn't have anyone that I could turn to verymuch. I had to carry the thing alone.Under cross-examination, the respondent testified as follows :Q. (By Mr. Sandler.) Now, Mr. Barton, you testified that one of thereasons you put up a notice, one of the reasons, you said, was that therewas a labor disturbance at that time, is that correct?A. Disturbance of everything.Q. Yes, but you stated-A. Scrap coming back, the labor trouble, rejects from the Ford Motorcoming back, labor disturbance, the financial disturbance, and change insupervision.Q What was the nature of the labor disturbance that came up at thattime?A. It was the notice from the War Labor Board, that the MineWorkerswanted an election to decideon a union.Q. You mean the National Labor Relations Board?A. I think it was, I don't know.Trial ExaminerGREENBERG.Well, it was the National LaborRelationsBoard, we all know that.The WITNESS.I guess it was.Q (By Mr. Sandler.)As a matter of fact, you got your notice from theNational Labor Relations Board-A. That is right.Q. Some time after you had put up this notice, isn't that correct?A. I don't remember the dates.Q.Don't you remember that you got your notice from the National LaborRelations Board after you had put up this notice?A. I don't know whether it was after or before, I don't remember.Q. Hadn't you already started to lay-off some employees pursuant to thenotice you put up, prior to your receipt of a notice from the Labor Board? BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 445A. Any layoff was due to change in the production due to the rejects fromFord Motor, and that is all.Q. Immediately after you posted the notice we are talking about, didyou not start to lay off some employees?You put up a notice saying youwere going to close the plant down, and isn't it true that you started to layoff employees immediately,pursuant to that notice?Forgetting the reasons,isn't that true?-A. I believe there were some laid off before that notice.Q Pardon me?A. I believe there were some laid off before I put up the notice.Q. Isn't it true? I am sure that-A. And some after, that is right.Q. And-A.Whatever the records show on the books, I don't remember the namesor the dates. I can get that from the records.Q. Now you knew prior to the receipt of that notice from the Labor Board,that there was some labor unrest in your plant, didn't you, Mr. Barton?A. That was the day the girls didn't conic back to work.Q. That is right.A. That is right.Q. And you knew that that was a labor disturbance, that was labor unrest?A. Thatiswhat I called it.[Emphasis supplied.]In addition to the respondent's own testimony, as above set forth, the recordcontains other evidence shedding light on the motives which led the respondent,first, to announce that he was closing the shop, and secondly, actually to lay offa number of employeesFor example, as Lockridge testified, the respondentstated to her on December 12 (the day he posted the notice) that "lie wouldn'thave a union in[his plant],"and that "he would close his business up before hewould have a union in there."Plemmons likewise testified that a day or twoafter December 13, and again shortly after the first of January 1945,Barton toldhim that he [Barton] "didn't want the Union in his shop," and that "lie wouldsellthe shop out before he would have the Union in there." 10Moreover, according10The undersigned credits the above-quoted testimony of Lockridge and Plemmons.Barton denied that he had ever told Plemmons or anyone else that he would "ratherclose the place down if the Union got in "The undersigned does not credit this denial.Both Plemmons and Lockridge impressed the undersigned as more reliable witnesses thanBarton, whose testimony as to many important details was self-contradictory and vague.Moreover,as has been noted,Barton admitted that he was motivated in posting theDecember 13 notice,which announced that he was going to close his shop,not only byhis illness and other troubles,but also, in part,by his fears as to the consequences ofthe organizational activities of his employees,towhich lie referred as "the labor dis-turbance."In view of this state of mind on the part of the respondent which admittedlyled him, among other reasons,to threaten to close the shop,Plemmons'and Lockridge'stestimony that Barton,in conversations with them,threatened to close the shop beforehe would allow it to be unionized,seems highly believableIn view of the foregoing,and of all the other circumstances,the undersigned infers thatthe respondent was aware of the fact that his employees were engaging in organizationalactivities,and, consequently,rejects the contention put forward in the respondent's brief(p 14) that"there is no evidence that[Barton] knew of the purpose of the meeting[of December 121 " In fact, the respondent himself testified that the one girl employeewho did not attend the meeting told him, in response to his inquiry as to where thegirlswere, that"there was some talk about a rest room they wanted,"and that "afterthe girls came back"lie"found out the complaint was that they wanted to put JimmyHenderson back to work. .. 21 It is thus plain that the respondent knew at the timethat the girls were engaging in concerted activities with respect to grievances. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the testimony of Plemmons, which the undersigned credits, on February 11,1945, when Plemmons, after being discharged, asked Barton for reinstatement tohis job,11 Barton told him abong other things that "the Union had caused himto lay off . . . several girls.for around sixty days."And on thesame occasion Barton berated Plemmons for having told him that the "girlswas coming over to the office to see [Barton] about taking back JimmieHenderson" when Plemmons "knew better than that" and "knew where thosegirls was at all the time."Also pointing towards the underlying reason whichmotivated the respondent to post the notice, and lay off the employees onDecember 13, is the remark made by Barton to James Ruck on or about December16, a day after Ruck was hired by the respondent as his chief inspector. Onthe said occasion, as Barton was showing Ruck through the plant, the latterremarked that there did not seem to be a sufficient number of employees to handlethe workBarton answered that "lie had some labor trouble there, and he laidoff quite a few of the girls." 12In support of his contention that the ht.) -off in question was clue to the necessityof re-working the rejected parts which had been returned to him by the FordMotor Company, the respondent further testified that the girls were laid off"while we held up regular production, until we got all these rejects out." How-ever, the lay-off in issue, which occurred on December 13, 1944, could not pos-sibly have been caused by the work of correcting the defective parts, since, as isundisputed, the work of salvaging the rejects did not begin until on or aboutJanuary 3, 1945.From all the evidence, the undersigned is persuaded, and therefore finds, thatthe respondent locked the doors to his shop on December 12, 1944, while the em-ployees were attending their first organizational meeting, '3 posted the notice onDecember 13, 1944, announcing to his employees that he was going to closehis shop, and on the latter date laid off a number of the employees, becausethe respondent was opposed to the organizational activities in which he knewthe employees were then engaged, and in order to discourage them from con-tinuing such activitiesEven if we were 'to accept as fact the respondent's con-tentions that his illness, and certain problems affecting his business, playedsome part in motivating him to announce the closing of the shop, and effectuatingThe subject of Plemmons' subsequent discharge is discussed below.12The above finding is based on the testimony of Ruck, which is credited by the under-signedWith regard to this conversation, Barton testified as follows :Q.Mr. Ruck stated on the stand that you had labor trouble at that timeA There was the beginning of it.Q.Well, now, he said that you had laid off a number of girls. Is that true or not?A We did lay off a bunch of girls, sure.Q Well, did you lay off any girls before he was hired?A. I don't remember.Q. Did Mr. Ruck ever say to you that you didn't have enough girls to do the job?A. No.No.13The respondent explains bis locking of the doors to the shop while the employees wereholding their meeting, by his alleged anxiety to protect the tools and equipment in theshop from thievery by possible trespassers, while the employees were absentThe record,however, shows that on the occasion in question the shop was not deserted, and thus unpro-tected from possible interlopers, but that a number of employees, including Plemmons,Jean Blackwell, and "a couple of other girls," were admittedly at work in the shop at thetimeFor this reason, and because all of the surrounding circumstances, including Bar-ton's statements to the girls when they returned to work. refute the respondent's explana-tion, the undersigned finds that the respondent locked the doors in order to demonstrateto the employees his opposition to their organizational activities, and as part of his cam-paign to discourage them from such activities.' BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 447the lay-off, these acts would, under the circumstances revealed by the record,still be illegal, since as appears from the respondent's own admissions, and theabove findings, his concern with and opposition to the employees' organizationaleftorts, or as he put it, the "labor disturbance," were also, at least in part,instrumental in causing him to take the aforesaid actions.Butler Bros. V.N. L R. B,134 F. (2d) 981, 985 (C C A 7). ceit denied, 320 U S 789;KansasCity Pouer & Light Co. v N L R B111 F (2c1) 340. 349 (C. C A 8) ;CupplesCo. l t f'rs. v. N L R B,106 F. (2d) 100, 117 (C. C A. 8).The undersigned further finds that by his statements to Plemmons and Lock-ridge that he would close his shop before lie "would have a union in there,"by barring his employees from re-entering the shop atter they held their firstof ganizational meeting on December 12, 1944, by telling them on this occasionthat if they wanted to icturn to work and "forget all this nonsense" they coulddo so, but if not, they could "consider themselves through," by posting a noticeto the employees on December 13, 1944, to the effect that he was closing his shop,and by laying off a number of employees on the latter date, and by the totality ofsuch statements and acts, the respondent interfered with, restrained, and co-erced his employees in the exercise of the rights guaranteed in Section 7 of theAct, thereby committing unfair labor practices within the meaning of Section8 (1) thereof.B. The discriminatorydischarges1.Gordon PlemmonsPlemmons was employed by the respondent as an operator of a "centerlessgrinder" from the early part of July 1944 to January 12, 1945, the date of hisdischarge"Duiing this time he was continually in the respondent's employ,except for a period of about 1 month, during which he left to accept a higherpaying job with another employer, and at the end of which he was induced toreturn to the respondent's employ by an offer of higher wages. Plemmons' payat the beginning of his employment by the respondent was $1.10 per hour ; uponhis return to work for the respondent it was raised to $1.30 per hour."At the time Plemmons was first hired by the respondent, he was employed asa painter and general maintenance man by the management of the building inwhich the respondent's shop was located. This work, which Plemmons per-formed at night, after the various offices and shops occupying the building closedfor the day, required about 5 hours a night of Plemmons' time, 6 nights perweek.When the respondent hired him, it was with the understanding thatPlemmons was to keep his job as the building maintenance man. Plemmonswas assigned by the respondent to the day shift, which ran approximately from7: 30 a. in. to 3: 30 p. m. Occasionally, as Plemmons testified, and the under-signed finds, the respondent would request him to put in more time, in whichease he would put in as many as 16 hours, working on both the day shift andthe second shift.On such occasions, if the extra hours in the respondent's"Plemmons' testimony that his employment by the respondent began in May 1944, andended about July 5 or 6,1945, is apparently in error, since it was stipulated at the hearingthat according to the respondent's records,Plemmons'first week in the respondent's em-ploy ended on July 12, 1944, and that his last day of work was January 12, 1945Theundersigned bases his findings as to these dates on the aforesaid stipulation.15The aboie-stated facts are undisputed except that the respondent testified that hepaid Plemmons $1.20 per hour when the lattei retained to his employ after the month shiatusThis discrepancy is without significance 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDshop would conflict with his maintenance work for the builcln,g management,he would report the facts to the latter, and would receive permission to putin the extra time for the respondent, since "it is helping the army, the wareffort." 16At the time Plemmons entered the employ of the respondent, he was a memberof the Union-a fact of which the respondent was aware at the time. As hasbeen noted, when the female employees of the shop began their organizationalactivities on December 12, 1944, they asked Plemmons for adN ice, with theresult that the latter arranged a meeting for them with representatives of theUnionAt the said meeting, Plemmons helped to enlist a number of the girlsin the Union. The respondent's reaction to these organizational steps on thepart of his employees has already been described. Subsequent to this meeting,as Plemmons testified without contradiction, and the undersigned finds, Plem-mons recruited several additional employees foi the Union in the shop, andconferred several times in the lobby of the building with the international rep-resentatives of the Union, who came to consult him with respect to the Union'sefforts to organize the respondent's employeesSome time after the meeting ofDecember 12, the respondent told Plemmons that lie (the respondent) had hada conversation with one of the girls in the shop whom he suspected of being anadvocate of the Union, and had been told by her that she had "no interest in theUnion and didn't want anything to do with [it]." "She thinks," continuedthe respondent to Plemmons, "she has pulled the wool over my eyes, but Idon't believe her story at all .Somebody in the plant is watching her everyminute she is in the plant." "About December 27, 1944, the respondent received notice from the Board, ofa hearing on a petition filed by the Union for investigation and certification ofrepresentatives of the respondent's employees18After therespondent receivedthe aforesaid notice, lie questioned Plemmons with respect to it, asking him whatthe initials of the Union, which appeared in the notice, stood for ; Plemmons16The above findings are based on the credited testimony of Plemmons.The respondenttestified that he employed Plemmons as a "part time worker,"with the understanding thatliewas to work no more than 30 hours per week , that he would work for the respondentonly at such times as would not conflict with Plemmons'"other job" ,that as a result,"his hours were more or less split", and that the 30-hour-per-week limitation on the timePlemmons was to put in for the respondent lasted until"later in the year," when therewas a ruling by some government agency that the "hours[of a part time worker] wereunlimited"This testimony is not credited by the undersignedAs was stipulated at theheaiing,the respondent's own records show that during Plemmons'second week in therespondent's employ (which is appaiently the first full week he worked),lieworked 481/2hours in the respondent's shopDuring the succeeding weeks,and until the end of hisemployment,he worked,respectively, the following number^of hours per week' 61; 52;57%; 67%., 46; 40% , 68%; 73; 2S1/ ; 58; 27; 501/ , 55]/2 , 431/ ; 23; 37, 59%, 65%;56 ; 58% ; 351/ ; 41 , 43 ; 21% ; 10The last week shown is for the period from January 7,1945, to January 12, 1945, the date of Plemmons' discharge.These figures completelyrebut the respondent's testimony that Plemmons was a"part time worker" ;that he waslimited to 30 hours work per week, and that he was unable to put in regular hours ofwork for the respondent because of a conflict with his other jobThe records, rather,corroborate Plemmons' testimony, that he would frequently put in overtime hours in theiespondent's shop in addition to a regular full shift11The above finding is based on Plemmons'credited testimonyThe undersigned doesnot credit Barton's denial that he had had such a conversation with Plemmons.18The undersigned takes judicial notice of the fact that when a union files such a peti-tion, it claims therein to be the collective bargaining representative of a substantial numberof the employees of the employer involved in such proceeding BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 449answered that the initials denoted, "United Construction Workers of America."On the evening of the same day, the respondent again questioned Plemmonsabout the notice, on this occasion inquiring whether Plemmons was sure heknew nothing about the "letter"; Plemmons denied having seen it or hearing"of [it] being sent out."When the respondent then asked Plemmons what he"thought about the Union coining in," Plemmons told him that he "was a memberand that [he] didn't have any objections of a Union, of course." 1'Immediately after the first of January 1945, -Plemmons was instructed to workon the "third shift," i. e., from 2 a. in to 7 a. in.According to Plemmons' un-denied testimony, which the undersigned credits, that was the first occasion duringthe time of Plemmons' employment in the building, that such a shift had beenoperated in the shop.When Plemmons reported for work at 2 a. in. afterreceiving the aforesaid instruction, he found that he was the only employeeworking those hours?°Upon being transferred to the third shift, Plemmons was assigned to workon the centerless grinder, correcting the defects on the rejected parts which hadbeen returned to the respondent by his customer, the Ford Motor Company,because the said parts had not been machined to specifications. It is undisputedthat only the most capable of the respondent's machine operators were selectedto work on the aforesaid salvage job 21 It is also undisputed that the salvage jobon the rejects was completed about January 11, 1945.On or about January 12, 1945,22 Plemmons was laid off, being told by one of therespondent's supervisors that he would be recalled when there was more work to,do.He has never been recalled to work by the respondent.The respondent has advanced varying explanations for discharging Plemmons,and subsequently refusing to reinstate him. In his verified answer, the respondentavers that :The employment of Gordon Plemmons by respondent was terminated onJanuary 12, 1945, for the reasons that said Plemmons was unable to performsatisfactorily the work assigned to him, that said Plemmons was at thetime of his employment by respondent, also employed full time in the careand maintenance of the building located at 2832 East Grant Boulevard andat the same time was pursuing the business of an independent paintingcontractor, as a result of which a conflict arose between the hours of his19The above findings are based on the testimony of Plemmons. The respondent admittedhaving consulted Plemmons, among others, with respect to the notice, but denied havingasked him "what he knew about it."Y0The above finding is based on Plemmons' credited testimony, which was corroboratedby that of the respondent.21 It is thus clear that Plemmons was considered by the respondent to be one of his bestoperators, and the undersigned so finds.Thisfinding isfurther supported by Plemmons'testimony that he had been several times commended by the respondent as being "thebest operator [the respondent] had," and that he had beenon some occasionsassigned totrain other employees to operate the centerless grinder, and by the respondent's admissionthat he had asked Plemmons to "break in" one other employee, and that Plemmons "didwell for the length of experience he had."22Plemmons testified that he was laid off on January 5 or 6, 1945.However,it is plainfrom the record that he was mistaken as to this date, since : 1. It was stipulated thathe worked for the respondent during the week beginning January 7and endingJanuary12, 1945 ; 2. Plemmons himself testified that he "worked there till . . . all of that scrap[the rejects] was finished" ; 3 The record shows that the salvage job on the rejects wasnot finished until about January 11. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment by respondent and the hours of his employment in his otheractivities.Respondent further says that at and previous to January 12,1945, all of his contract work had been substantially completed and thereremained to be worked upon approximately 20,000 rejected valve guides,which had been rejected and which had to be re-worked to close tolerances,necessitating shutting part of the plant clown, re tooling, re-grinding, etc,and that said Plemmons was incapable of performing such work.Respond-ent further says that in addition to said Plemmons, many other employeeswere laid off for the same reasons.In his brief (p. 11), the respondent contends that although Plemmons startedto repair the rejects on the centerless grinder, that method of making the cor-rections proved to be unsuccessful, and, although there was "at least a week'swork on repairing the rejects" still to be done, "the work had to be done on thelathes by the most experienced men and there was nothing further for [Plemmons]to do."At the hearing, the respondent testified that Plemmons worked on thethird shift until the repair job on the rejects was finished, and that after that"we cut off all the part time workers, and put on the regular shifts, as far asproduction and orders came in."When asked by his counsel why Plemmons'"services were finally terminated." the respondent reiterated, "I just got throughexplaining that.When the repairs were done, we discontinued the part timeworkers. . . .It is thus apparent that the respondent's various explanations for Plemmons'discharge are mutually contradictory ; e. g, lie contends on the one hand thatPlemmons was incapable of doing the repair work, and therefore had to bedischarged, and on the other, that after Plemmonsfinishedthe repair job, hehad to be discharged because there was no more work for part time employeeslike Plemmons to do. But more than that, the contentions standing by themselvesare not supported by the record. For example, as has been above set forth,the respondent alleges in his brief that the method of repairing the rejects onthe centerless grinder was tried, and then discontinued in favor of re-workingthem on lathes, and that, since Plemmons was a centerless grinder operator,that left no work for him to do on the rejects. -But at the hearing, the respondenttestified that Plemmons' "main job [after the first of the year] was to do theroutine grinding on the balance of the repair jobs, after they had been re-machined."Thus, even if it be true that the method of repairing the rejectswas changed from that of doing itentirelyon the grinder to that of re-machiningthe parts on lathes, it is clear from the respondent's own testimony, that acertain amount of grinding on the centerless grinder remained to be done,afterthe re-machining on the lathes-and that Plemmons not only was capable of doingthat grinding, but in fact did so.Moreover, the respondent testified that aftercompletion of the repair job, Plemmons was discharged because the respondenthad no further work forpart-timeemployees.That explanation falls, however,when, as has been above found, we remember that the respondent's own employ-ment records reveal that Plemmons, far from working for the respondent as apart-timeworker, worked from 1 to 33 hours per weekovertime, in addition to hisregular 40-hour shift,during 19 of the 27 weeks during which he was employedby the respondent.On the basis of these facts, the undersigned must rejectthe respondent's contentions that Plemmons was discharged because he was a BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 451part-time employee, and that one reason for his discharge was that his outsideemployment conflicted with his hours of employment by the respondent zaIn view of the foregoing, the undersigned is not convinced by any of the justi-fications put forward by the respondent for discharging Plemmons.At the time the repair work on the rejects was started in the respondent'sshop, all parts comprising the respondent's regular production had been retainedin another plant operated by the respondent 24After Plemmons had been trans-ferred to the third shift, he had a conversation in the shop with the respondent,who told him that "he didn't want any more material brought over [to the shopinwhich the conversation took place] until he found out where he was at onthis-on the Union," and that he "just wouldn't operate a plant where there wasa Union." 25After Plemmons' discharge, he applied several times for reinstate-ment, but was refused each time, on the ground that there was still no work forhim to do On February 11, 1945, meeting the respondent in the building, Plem-mons again asked "when things were going to pick up so that [he] could beback in there."The respondent replied, "I used to think an awful lot of you,but you stepped your foot in it now. You were trying to bring the Union inon me. If you wanted to organize the place, why didn't you bring your cardsover and lay them on the table and talk things over?" Then the respondent added,"no one working for the Union can work for [me]." During the same conver-sation, the respondent remarked that the Union had mailed letters to severalof his employees, and "he didn't know anyone that could have given their ad-dresses except [Plemmons] " 20The foregoing, as well as the other evidence in the record which reveals therespondent's determination to defeat the Union's attempts to organize his plant,even at the cost of laying off union adherents among his employees, persuadesthe undersigned, and it is therefore found, that the respondent was aware ofPlemmons' aid to the Union's organizing efforts in the respondent's shop, andthat the respondent's hostility to such union activities on Plemmons' part was thereal reason for Plemmons' discharge, and for the respondent's subsequent refusalto reinstate him.23During the 8 weeks of Plemmons' employment in which he worked no overtime, heWorked 12 hours (the first week of his employment), 281/2 hours, 27 hours, 23 hours, 37hours, 351/2 hours, 211/2 hours, and, during his last week of employment, 10 hours.Plem-mons credibly testified, and the undersigned finds, that there were several occasions whenwork was slow in the shop when he was sent home by the respondent ; that his activitiesoutside the respondent's employment at no time conflicted with his work in the re-spondent's shop ; and that he woiked on outside painting jobs only when "things would getslow aroundthe company."24The evidence is undisputed that a Federal regulation prohibited the intermingling ofrejectedwork with regular production.2SThe abovefinding isbased on Plemmons' credited testimony.The respondent's denialthat he had made the above-quoted statements to Plemmons is not credited.2eThe above findings are based on the credited testimony of Plemmons. On the basis ofthe entire record, including the respondent's justifications for discharging Plemmons, theundersigned does not credit the respondent's testimony that "some time in February" hetold Plemmonsthat he had discontinued part-time workers, but that he "would be gladto havehim come overthere on afulltime basis."The undersigned further notes thatthis testimony by the respondent is in direct conflict with his claim that he dischargedPlemmons and thereafter refused to reinstate him, because he had no work in his shopwhich Plemmons was capable of performing.The undersigned likewise does not creditthe testimony of the respondent's witness, Marshall, that after Plemmons' discharge, whenthe possibility of reinstating Plemmons was discussed, the latter told him he would notwork with the two girls then operatinggrindersin the respondent's shop.Plemmons'denial that he had ever refused to return aslong as anyother employee was working inthe shop, is credited 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record, the undersigned finds that the respondentdischarged Gordon Plemmons on January 12, 1945, and has since refused to rein-state him, because of his activities on behalf of the Union, and that the respondenthas thereby discriminated in regard to Plemmons' hire and tenure of employment,thereby discouraging membership in the Union, and interfering with, restraining,and coercing his employees in the exercise of the rights guaranteed in Section 7of the Act.2.James RuckRuck was hired by the respondent as his chief inspector on December 15, 1944, ata starting rate of pay of $140 per hour.On January 1, 1945, Ruck's wages weieraised to $125 per week.He remained continuously in the respondent's employuntil on or about January 11, 1945, the date of his discharge."As chief inspector,Ruck's duties were to supervise the floor inspectors and final inspectors, andgenerally to be responsible for seeing to it that the respondent's pi oducts werebeing manufactured in accordance with specificationsAt the time Ruck was hired by the respondent, approximately 20,000 valve guidesmanufactured by the respondent for the Foi d Motor Company had been returnedto him because the said parts did not conform to blue-print specifications.Afterexamining these rejects, Ruck suggested a plan to the respondent whereby therejected parts could be re-machined so as to make them conform to specifications,without the necessity of re-melting them and putting them through the manufac-turing process from the beginning.Ruck testified that his plan was opposed byPlant Manager Richard Tellberg, who insisted that the rejects be thrown intothe melting pot, but that he convinced the respondent to adopt his recommenda-tions, and that work on the salvage job accordingly began on January 3, 1945, andwas successfully completed on January 11Although the dates of the beginningand completion of the salvage job, as finally performed, are not disputed, therespondent contends that the plan for repairing the rejects pi oposed by Ruck, afterbeing tried for a day or two, proved to be unsuccessful, that thereafter otheremployees of the respondent devised a different system of effectuating the repairs ;and that after the latter system was put into operation, the salvage job was suc-cessfully completed without any aid from or participation therein by Ruck. Insupport of these contentions, the respondent testified that at the time he hiredRuck, he "asked him what he thought he could do about [the rejects]," and thatRuck suggested that he could "save the parts" by putting them through "a center-less grind operation" ; that lie "told [Ruck] it would be all right to try it out," butthat "after 2 or 3 days it didn't work out so good," whereupon Ruck advised therespondent to "send [the rejects] back to the foundry and re-work them "Undercross-examination, the respondent reiterated that when Ruck first came to workfor him, Ruck recommended an operation for the salvage of the parts, but that"within a few days [the respondent] discovered that that would not work "Therespondent testified further that after Ruck's plan failed, he brought ForemanFrank Marshall and Plant Manager Richard Tellberg into the shop," and that thelatter two devised a plan whereby the rejects were to be corrected by a lathe27The evidence as to the exactdateof Ruck's discharge is in conflictRuck testified, andthe letterof recommendation given him by the respondent indicates,thathis last clay inthe iespondent's employ was January 11, 1945,as found aboveThe respondent's pay-rollrecords show that Ruck worked for the respondent until January 16, 7,945The dis-crepancy,m dates does not go to the issues herein28At thetime Marshall and Tellberg spent most of their time in other shops operated bythe respondent. BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 453operdtion, rather than a grinder operation, which plan proved to be successful insaving 95 percent of the rejects.Tellberg testified that he had observed Plem-mons' work on the rejects on the centerless grinder (presumably in accordancewith Ruck's plan), but that Plemmons "didn't make any headway on it";-"hismethod didn't work."Tellberg also testified that Ruck told him, "Well, it is nouse fooling with them.Take them back to the melting pot and melt them up,"and that finally he [Tellberg] and Marshall and a few other employees had to dothe salvage jobMarshall in substance corroborated Tellberg's testimony, and inaddition testified that Ruck had admitted to him that he (Ruck) "knew nothingabout machinery"He also testified that under the plan originated by himselfand Tellberg, whereby the rejects were to be repaired on a lathe, it was not neces-sary for them to go through a centerless grinder operation, not even to smoothdown any roughness left by the lathesAnother of the respondent's witnesses,Litchfield,who worked for the respondent as a part-time draftsman during theperiod herein involved, testified that while the rejects were being repaired, hespoke to Ruck "nearly every day"; that his "inquiry [about the rejects] wasalways, `How are things going9' and Mr. Ruck's reply was, `Well, we will havethem out in a few days' and, `Things are going okay'"; but that he never saw Ruckworking on the rejects at any time.There are certain inconsistencies in the testimony adduced on behalf of therespondent which have led the undersigned to entertain some doubts as to itsprobative value.Thus, it will be remembered that Ruck was hired by the re-spondent on December 14, 1944.The respondent testified, as above set forth,thatimmediately after being hired,Ruck had proposed a plan for repairing therejects which proved,within. 2 or 3 days,to be unworkable, and that thereafterRuck's connection with repairing the rejects ceased, and he "was in the backroom attending to the final inspection and packing " 2° The record shows that onJanuary 1, 1945,more than 2 weeks after Ruck was hired,the respondent raisedhis wages from $1.40 per hour to $125 per week. It is difficult for the undersignedto believe that the respondent would have granted so substantial an increase toRuck, if, as the respondent testified, Ruck had by that time already demonstratedhis inability to get the rejects repaired, and had been relegated to such minor workas packing parts for shipment. The undersigned is also impressed by the un-reliability of the respondent's witnesses, Tellberg, Marshall, and Litchfield.Forexample, Tellberg, obviously attempting to bolster the respondent's contentions,testified to at least two matters on which the record proves him to be in error.He testified first that Plemmons worked "part time on the centerless grinder,"only came into the shop occasionally, and only put in from 5 to 6 hours per dayfor the respondent 3°As we have seen, the respondent's pay-roll records com-pletely rebut the contention that Plemmons was a part-time worker, and establishthat the latter worked in the iespondent's shop. not only a full 40-hour week, butgenerally put in overtime in addition, ranging from 1 to 33 hours per weekSecondly, Tellberg testified that Plemmons "started to work"" on repairing therejects, but that "he couldn't make any headway on it.He couldn't do it," andthat there was no other work in the plant at the time which Plemmons could do.29Tellberg also testified that after he took over the repair job, Ruck did not help in anyway, and that thereafter Ruck did not do "much of anything" but worked "more as ashippingclerk, packing and stuff like that."3°Under cross-examination, Tellberg finally admitted that he didn't "recall exactly what[Plemmons'] hours were."S' See p. 450,supra.79 8 7 67-4 9-vol. 78-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to this, as has been above noted, the record establishes, and the re-spondent himself admitted, that Plemmons continued to work on the rejects onthe centerless grinder until the salvage job was completedMarshall's testimonyis likewise marked by unmistakable indications of unreliability.Thus, lie testi-fied that the rejects were finally repaired on "the Logan lathes," which he didnot believe Plemmons was able to operate, and that after the lathe operation therejects did not have to be groundThis testimony is flatly contradicted by therespondent's admission, above set forth, that Plemmons did continue to grind therejects on the centerless grinder, until the salvage job was done.Marshall testi-fied also that Ruck had admitted to him that he "knew nothing about machinery"-a completely incredible statement in view of Ruck's detailed testimony withregard to his approximately 28 years of experience on many types of machines,and his experience in responsible jobs dealing with the operation of machinery-which an exhaustive and searching cross-examination completely failed to shake.Finally, Litchfield testified that he had "nearly every day" during the period therejects were being repaired, asked Ruck how the repair job was coming ; thatRuck always replied that things were "going okay" and the repairs would becompleted in a few clays ; but that lie never saw Ruck at any time do any workon the rejects.The undersigned is impelled to wonder why, if as Litchfield testi-fied, Ruck apparently had nothing to do with repairing the rejects, LitchfieldaskedRucknearly every day how the job was coming along.In view of the inconsistencies and unreliable character of the testimony adducedby the respondent, and on the basis of the record as a whole, the undersignedcredits the testimony of Ruck that his plan for the salvage of the rejects wasadopted and followed to completion by the respondent 22On or about January 11, 1945, the day the salvage job on the rejects admittedlywas completed, Ruck was discharged by the respondent. In his answer, therespondent gives the following reasons for discharging Ruck :James Ruck, an employee, was laid off on January 12, 1945, for the reasonthat said James Ruck was engaged as chief inspector upon his representationas to ability and as to his having certain connections which would lead to theobtaining of business for respondent; the representations made by said Ruckwere untrue in that'he was unable to perform the work assigned to himand was unable to obtain any business for respondent as he represented hecould do; that at the time he was laid off the work consisted in the reworkingof the rejects mentioned in the preceding paragraph, and that said Ruck wasunable to perform any of the work required to be done in connection there-with.Respondent further says furthermore, that said Ruck as well as manyother employees were laid off at or about the same time for the reason thatthe contract work of-respondent had been substantially terminated by thattime, and that there was no other work in prospect except the reject workhereinbefore mentioned.In his brief (p. 9), the respondent contends that he discharged Ruck because hehad so few orders on hand that he felt impelled to reduce the number of hisemployees, and because he did not require Ruck's services any longer.At the12On January 11, 1945, the day Ruck was discharged, the respondent gave him a letterof recommendation reading as follows.Mr. Ruck has served in the capacity of chief inspector and process engineer for theundersigned.Hisworkiscompletedand we take pleasure in recommending him.[Emphasis supplied.] BARTON BRASS WORKS AND PRECISIONMACHINEDPARTS CO. 455hearing, the respondent attributed Ruck's discharge to the facts that: "every-thing was wound up" with respect to repairing the rejects; he did not know"whether we were going to get more orders or whether we weren't"; and "wedidn't require (Ruck's] services any further, and I had to economize and keep thepay roll down. $125.00 a week at that time was quite an item."The contention, advanced in the respondent's answer, that Ruck proved in-capable of getting the rejects repaired, has already been discussed above.Theundersigned has, on the basis of all the credible testimony, rejected itTherespondent's allegation in his answer that one reason for Ruck's discharge wasthat lie had falsely represented, at the time of his employment, that he couldobtain business for the respondent, seems to have been abandoned by the re-spondent by the time of the hearing, as is indicated by the respondent's testimony,quoted above, and by the contentions in his brief. In any event, the undersignedcredits Ruck's testimony that he made no representation to the respondent at thetime he was hired, or at any time while he was in the respondent's employ, thatlie could obtain business for him 3SIn support of the respondent's contention that there were so few orders on handat the time Ruck was discharged, that he felt impelled to reduce the number ofhis employees, the respondent's bookkeeper testified from the office records withrespect to the number of orders on hand at the time.From the summary of thattestimony as contained in Appendix A to the respondent's brief, the undersignedis in no position to determine exactly how many unfilled orders were on hand onor about January 11, 1945.For example, that summary shows that on October24, 1944, the respondent received an order from Ford Motor Company for 50,000valve guides, of which 17,000 were shipped in 1945 (including 10,500 repairedrejects).Whether the remaining 6,500 guides (excluding the rejects) wereshipped before or after the date of Ruck's discharge, the record does not show.Similarly with respect to an order dated November 13, 1944, for 28,500 parts, therecord shows that the last shipment thereon was made on February 19, 1945,(including 1,400 rejects).There is no showing of the number of non-rejected partsincluded in this order, which were still on hand to be worked on, at the time Ruckwas discharged.And the same testimony shows that shortly after Ruck wasdischarged, namely on January 18, January 27, February 1, and February 15,1945, the respondent received orders for a total of 159,630 parts. It will be remem-bered that the war did not end until August 14, 1945, some 7 months after Ruckwas discharged.The undersigned infers from this, and from the fact that con-siderable orders were received by the respondent shortly after the date of Ruck'sdischarge, that the respondent was in a position to anticipate 'the continuance ofa large volume of work in his shop at the time he discharged Ruck. This infer-ence is further supported by Ruck's testimony, which the undersigned credits, thathe had been given a schedule of production by the respondent to guide him inhis work, showing the work on hand, from which he deducted each shipment ofparts, as the parts were completed, and that this schedule, at the time he wasdischarged, showed that the respondent still had on hand uncompleted work otherthan the salvage job which had just been completed, which had been assigned toRuck for production 3333 It did appear from both Ruck's and the respondent's testimony that in attempting tosecure reinstatement in the respondent's employ,after he had been discharged,Ruck toldthe respondent that he might be able to obtain certain types of work for his shop.34The respondent's ^ denial that he had furnished Ruck with such a schedule of produc-tion is not credited. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuite aside from the above-discussed factors which have persuaded the under-signed to discount the explanations advanced by the respondent for dischargingRuck, the record contains testimony, which if believed, effectively rebuts theseexplanations, and establishes that the respondent, on the occasion of dischargingRuck, himself revealed his real reason for taking such action.This testimony,together with testimony regarding events preceding the (late of the discharge,is summarized below.The day following Ruck's employment by the respondent, he was informed bythe latter that some of the girls had been laid off as a result of "labor trouble."Ruck suggested that the girls be called back to work, since he felt that it wouldbe advantageous for the respondent to utilize the experience they had gained inthe plant.The respondent acceded to this suggestion, but stated that he wantedcertain of the girls discharged after they were recalled.Later, after the girlshad been put back to work, the respondent singled out some of the girls, anddespite Ruck's protestations that they were "doing a fine job," insisted that Ruckdischarge them, on the ground that in the respondent's opinion they were "troublemakers," and belonged to unions."Ruck refused to discharge them, whereupon,at the respondent's request, Plant Manager Richard Tellberg signed releases forthese girls.98A few days after Christmas of 1944, as has been noted, the re-spondent received a notice of hearing on the Union's petition for certification ascollective bargaining representative of the respondent's employees.The re-spondent admittedly consulted Ruck with respect to this notice.On this occasion,as Ruck testified and the undersigned finds, the respondent seemed very angry,and Ruck remarked, "With lives at stake, why try to fight a union or anythingelse?"To this the respondent replied that he "didn't care anything about that,if they got in he could always sell out." 3'After this conversation with the respondent, Ruck and Tellberg, as the un-disputed testimony shows, were sent by the respondent to the Board offices torequest an adjournment of the hearing on the Union's petition.Here Ruck met,two representatives of the Union, Sturm and Agosta, who were present at theconferenceDuring the day of January 11, 1945, and before Ruck was discharged,Ruck ate his lunch in a restaurant located in the same building as the respond-ent's shop.He saw Agosta and Sturm, who also happened to be having lunchin the same restaurant.He greeted them, and after saying a few words tothem, seated himself at the same table with Plant Manager Tellberg and com-pleted his lunch.Tellberg left the restaurant before Ruck.Upon Ruck's return to the shop, he was met by the respondent, who said, "Iunderstand you were talking to two of the Union representatives in the restau-rant."Ruck admitted this, whereupon the respondent continued, "Well, youknow, if the Union gets in you won't be able to do this and you won't be ableto do that " To this Ruck replied, "I am sorry, but I am not interested in bustingup any unions. I am not here for that purpose." At this point, the respondentsaid, "Well then, you are through. Let's go and get your check."Ruck and65The above findings are based on Ruck's credited testimony. The respondent's denialthat lie had asked Ruck to discharge any employees because they werepro-union, is notcreditedAs has been indicated, the undersigned was not impressed by the respondent asbeing a deldable witness36The undersigned does not credit Tellberg's denial that he had authorityto dischargeemployees or to sign releases, since the respondent testified that "DickTellberg and Isigned all release skips ""The above findings are based upon Ruck's testimony which theundersignedcreditsdespite the respondent's denial that lie had made the above-quoted statements. BARTON BRASS WORKS AND PRECISION MACHINED PARTS CO. 457Barton then went to the office, where the respondent gave him his check and aletter of reconimendation.isThe undersigned is convinced from the foregoing and the record as a whole,and he therefore finds, that the respondent discharged Ruck because he resentedRuck's refusal to discharge employees on the grounds that they were pro-union,and because he believed that Ruck was sympathetic to the Union's efforts toorganize the respondent's employees."From the entire record the undersigned concludes and finds that the respondentdischarged James Ruck on or about January 11, 1945, because of Ruck's refusal tocooperate with the respondent's campaign to undermine the Union's organiza-tional campaign among his employees and because the respondent believed thatRuck was sympathetic to that campaign. The undersigned further finds thatthe respondent thereby discriminated with respect to Ruck's hire and tenure ofemployment, discouraged membership in the Union, and interfered with, re-strained, and coerced his employees in the exercise of the rights guaranteed inSection 7 of the ActIC. THE EFFECT OF THE UNFAIR LABOR PILICTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate and substantial relation to trade, traffic and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that he cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Theundersigned has found that the respondent discriminated in regard to the hireand tenure of employment of Gordon Plemmons and James Ruck, thereby dis-couraging membership in the Union. In order to effectuate the policies ofthe Act. it will be recommended that the respondent offer to both of the afore-11The above findings are based on Ruck's ciedited testimonyTellberg did not testifywith respect to the above-desciibed incident in the restaurant.The respondent deniedBuck's testimony19The above finding is predicated in part on the evidence of the respondent's hostilityto the Union which the undersigned has heretofore credited, including the respondent'sthreats to close his shop before lie would permit it to be organized, his lay-off of the girlson December 13, 1944, because of their organizational efforts, and his discharge ofPlemmons because of the lattei's pio-union activities.The respondent in his brief seeksto rebut any inference of anti-union hostility on his part by pointing to evidence thattwo of his employees otten wore shirts in the shop which bore the insignia of a Packardlocal of the CIO, which he allowed them to do without criticism, and that he once con-tributed a paid advertisement to the official paper of the CIO in DetroitWhile it may betine that the respondent did not resent some of his employees wearing the insignia ofother unions than the Union herein involved, and that he even contributed a paid ad tothe CIO, the undersigned is convinced from all the evidence that the respondent verymuch opposed the organization of hisemployeesby the Union herein involved.For exam-ple,while the retold shows that the respondent willingly hired Plemmons, although lieknew him to be a union man, he discharged him when he discovered that Plemmons washelping the Union organize hisshop.A failure to demonstrate hostilityto unions ingeneral does not rebut hostility to a specific union organizational campaign, especiallywhere such hostility is as convincingly established as it is by the record herein 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid employees immediate and full reinstatement to their former or substaiitnillyequivalent positions '0 without prejudice to their seniority or other rights andprivileges, and that lie make each of them whole for any loss of pay he may havesuffered byreason of the discrimination practiced against him, by payment to himof a sum of money- equivalent to that which lie noimally would have earned aswages, from the date of his discharge to the (late of offer of reinstatement, lesshis net earnings41 during said periodIn view of the unfair labor practices found to liar e been committed by therespondent, constituting violations of Section 8 (1) and (3) of the Act, theundersigned is of the opinion and finds that there is danger of the Commissionof other and additional unfair labor practices, since the violations thus farengaged in by the respondent have led to discrimination to such degree as wouldcause the average employee reasonably to conclude that any union or concertedactivity on his part would lead to discrimination with respect to histenure andcondition of employmentThis disclosed attitude of the respondent towardsorganizationby his employees, and the continuous threat which it implies, re-quiresa cease anddesist orderas broad asthe threat.' It will therefore berecommended that the respondentceaseand desist from in anymanner infring-ing upon the rights guaranteedin Section7 of the Act.On the basis of the foregoing findings of fact and on the entire record in thecase, the undersigned makes thefollowing :CONCLUSIONS OF LAW1.United Construction Workers of America, affiliated with the United MineWorkers of America, is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of GordonPlemmons and James Ruck, the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices attectingcommerce within the meaning of Section 2 (6) and (7) of the Act.90In accordancewith the Board'sconsistent interpretationof the term,the expieasion"former ofsubstantially equivalentposition"is intended to mean"former positionwhereverpossible,but if suchpositionis no longer in existence,then to a substantiallyequivalentposition"SeeMatterof The ChaseNational Bank of theCity of NewYork, San Juan,PuertoRico,Branch,65 N L R. B 827The respondentcontends that afterthe dischargeof Plemmons and Ruck, particularlysince theend of thewar, conditions in his business have so changed that positions whichthese two employees could fill are no longeravailable.The testimony adduced atthe hear-ing with respectto thisissue wasnot sufficient to furnisha basisfor making definitivefindings withrespect theretoThe Board'susual remedy of reinstatement with back paywill therefore be recommendedIf, in fact, the respondent'sbusiness situation is suchthat theservicesof Plemmons and Ruck areno longerrequned, the Act,of course,does notprohibithim from discharging them, or from adjustingtheir compensation to a peacetimebasis,providing this is clone on a non-discriminatory basis41Matter of CrossettLumber Co.8 N. L R. B 440,497-49842SeeMay DepartmentStores Company, etc v N L R.B , 326 U S 376,Matte, ofIVashi,igton National Insai anmceGo,64 N L R B 929 ;Matter of C D Beckit Company,63 N. L R B. 1426:Matter of Caroline Mills, Inc.64 N L B B 200 BARTON BRASS WORKSAND PRECISION MACHINED PARTS CO. 459RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Hiram J. Barton, individually and doingbusiness under the firm names and styles of Barton Brass Works and PrecisionMachined Parts Company,-his agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Construction Workers of America,affiliated with the United Mine Workers of America, or any other labor organiza-tion of his employees by discharging, laying off, or refusing to reinstate any ofhis employees, or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition of their employment;(b) In any manner interfering with, restraining, or coercing his employees inthe exercise of the right to self-organization, to form labor organizations, to joinor assist United Construction Workers of America, affiliated with the UnitedMine Workers of America, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Gordon Plemmons and James Ruck immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice totheir seniority or other rights and privileges ;(b)Make whole the said Gordon Plemmons and James Ruck for any loss ofpay they may have suffered by reason of the respondent's discrimination againstthem in the manner provided herein in the section entitled "The remedy" ;(c)Post immediately at his place or places of business located at Detroit,Michigan,copies of the notice attached hereto marked "Appendix A." Copiesof such notice, to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof and maintained by him forsixty (60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure the said notices are not altered, defaced, orcovered by any other material;(d)Notify the Regional Director for the Seventh Region (Detroit, Michigan)in writing, within ten (10) days from the date of the receipt of this IntermediateReport what steps respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that he will comply with the foregoing 'recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen V5) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies 460DECISIONS OF NATIONALLABOR RELATIONS BOARDupon, and any party or counsel for the Board may, within the same period, filean original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.-ISADORE GREENBERG,Trial Examiner.Dated March 21, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour eln'-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist UNITED CONSTRUCTION WORKERS OF AMERICA,AFFILIATED WITH THE UNITED MINE WORKERS OF AMERICA, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalentpositions without prejudiceto any seniority or other rights and privileges previouslyenjoyed, and makethem whole for any loss of pay sufferedas a result of the discrimination.Gordon PlemmonsJames RuckAll our employees are free to become or remainmembers of the above-namedunion or anyother labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of any such labororganization.HIRAM J. BARTON,BARTON BRASS WORKS,PRECISION MACHINED PARTS CO,Employer.By--------------------------------------(Repregentative)(Title)Dated---------------------------This notice must remainposted\for 60 days from the (late hereof, and mustnot be altered,defaced, or covered by any other material